        Case 7:19-cv-00067-WLS Document 19 Filed 08/19/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

PAMELA GOLDING,                               )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      CIVIL ACTION
                                              )      FILE NO. 7:19-cv-00067-WLS
WAL-MART STORES EAST, LP                      )
(DELAWARE)                                    )
                                              )
      Defendant.                              )

                      WALMART STORES EAST, LP’S
                    MOTION FOR SUMMARY JUDGMENT

      COMES NOW, Defendant Wal-Mart Stores East LP, and moves this Court,

pursuant to Fed R. Civ. Pro. Rule 56, for summary judgment on all claims asserted

against Wal-Mart by Plaintiff in this case. This Motion is based upon the

following:

      (a)    All pleadings, discovery, papers and evidentiary matters properly

before the Court at the time of its consideration of this Motion;

      (b)    Defendant’s Statement of Undisputed Material Facts;

      (c)    Exhibit 1, Deposition of Pamela Golding;

      (d)    Exhibit 2, Deposition of Dante Rahman;

      (e)    Exhibit 3, Deposition of James Sellers;
        Case 7:19-cv-00067-WLS Document 19 Filed 08/19/20 Page 2 of 3




      (f)   Exhibit 4, Defendant’s Responses to Plaintiff’s First Request for

Production of Documents; and

      (g)   Defendants’ Brief in Support of the Motion for Summary Judgment

and all attachments.

      Such matters show that there is no genuine issue of material fact and that

Defendants are entitled to summary judgment as a matter of law.

      Respectfully submitted this 19th day of August, 2020.


                                          DREW ECKL & FARNHAM, LLP

                                          /s/ Camille D. Dizon
                                          Leslie P. Becknell
303 Peachtree St. NE, Suite 3500          Georgia Bar No. 046320
Atlanta, GA 30308                         Camille D. Dizon
(404) 885-6166                            Georgia Bar No. 953073
(404) 876-0992                            Attorneys for Defendant Walmart
becknelll@deflaw.com
dizonc@deflaw.com




                                        -2-
           Case 7:19-cv-00067-WLS Document 19 Filed 08/19/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

         This is to certify that I have this day forwarded, via United States Mail,

postage prepaid, and with the Court’s CM/ECF system, as prescribed by the Court,

which will automatically send electronic notification of same to following counsel

of record a true and correct copy of the foregoing Defendant Wal-Mart’s Motion

for Summary Judgment to the following counsel of record, addressed as follows:

                                       J.L. King
                                   Hudson King, LLC
                                    P.O. Box 2520
                                   Tifton, GA 31793

         This 19th day of August, 2020.


                                          DREW, ECKL & FARNHAM, LLP


                                          /s/ Leslie P. Becknell
                                          Leslie P. Becknell
                                          Georgia Bar No. 046320
                                          Attorneys for Defendant

303 Peachtree St. NE, Suite 3500
Atlanta, GA 30308
404-885-1400
404-876-0992 (fax)
10015553/1
05695-143778




                                            -3-
